


EXHIBIT 10.1
AMENDMENT NUMBER TWO TO CREDIT AGREEMENT
This Amendment Number Two to Credit Agreement (this “Amendment”) is entered into
as of August 11, 2014, by and among, on the one hand, the lenders identified on
the signature pages hereof (such lenders, together with their respective
successors and permitted assigns, are referred to hereinafter each individually
as a “Lender” and collectively as the “Lenders”), and WELLS FARGO BANK, NATIONAL
ASSOCIATION, a national banking association, as administrative agent for each
member of the Lender Group and the Bank Product Providers (in such capacity,
together with its successors and assigns in such capacity, “Agent”) and Q2
Holdings, Inc., a Delaware corporation (“Parent”) and Q2 Software, Inc., a
Delaware corporation (“Borrower”), on the other hand, in light of the following:
A.    Parent, Borrower, Agent and Lenders are parties to that certain Credit
Agreement, dated as of April 11, 2013 (as amended and modified, from time to
time, the “Agreement”).
C.    Borrower, Agent and Lenders desire to amend the Agreement as provided for
and on the conditions herein.
NOW, THEREFORE, the parties hereby amend and supplement the Agreement as
follows:
1.DEFINITIONS. All initially capitalized terms used in this Amendment shall have
the meanings given to them in the Agreement unless specifically defined herein.
2.    AMENDMENTS.
2.1    Section 2.6(d)(D) of the Agreement is hereby deleted in its entirety and
replaced by the following:
(D) on the first day of each month, the Unused Line Fee accrued during the prior
month pursuant to Section 2.10(b),
2.2    Section 2.10(b) of the Agreement is hereby deleted in its entirety and
replaced by the following:
(b)    Unused Line Fee. Borrower shall pay to Agent, for the ratable account of
the Revolving Lenders, an unused line fee (the “Unused Line Fee”) in an amount
equal to the Applicable Unused Line Fee Percentage per annum times the result of
(i) the aggregate amount of the Revolver Commitments, less (ii) the average
amount of the Revolver Usage during the immediately preceding month (or portion
thereof), which Unused Line Fee shall be due and payable on the first day of
each month from and after the Closing Date up to the first day of the month
prior to the date on which the Obligations are paid in full and on the date on
which the Obligations are paid in full.
2.3    Section 2.10(c) of the Agreement is hereby deleted in its entirety.
2.4    The following new Section 2.14 is hereby added to the Agreement:
2.14    Accordion.
(a)    At any time during the period from and after the Closing Date through
October 11, 2016, at the option of Borrower (but subject to the conditions set
forth in clause (b) below), the Revolver Commitments and the Maximum Revolver
Amount may be increased by an amount in the aggregate for all such increases of
the Revolver Commitments and the Maximum Revolver Amount not to exceed the
Available Increase Amount (each such increase, an “Increase”); provided, that in
no event shall the Revolver Commitments and the Maximum Revolver Amount be
increased by an amount in excess of the Available Revolver Increase Amount.
Agent shall invite each Lender to increase its Revolver Commitments (it being
understood that no Lender shall be obligated to increase its Revolver
Commitments) in connection with a proposed Increase at the interest margin
proposed by Borrower, and if sufficient Lenders do not agree to increase their
Revolver Commitments in connection with such proposed Increase, then Agent or
Borrower may invite any prospective lender who is reasonably satisfactory to
Agent and Borrower to become a Lender in connection with a proposed Increase.
Any




--------------------------------------------------------------------------------




Increase shall be in an amount of at least $5,000,000 and integral multiples of
$1,000,000 in excess thereof. In no event may the Revolver Commitments and the
Maximum Revolver Amount be increased pursuant to this Section 2.14 on more than
5 occasions in the aggregate for all such Increases. Additionally, for the
avoidance of doubt, it is understood and agreed that in no event shall the
aggregate amount of the Increases to the Revolver Commitments exceed
$25,000,000.
(b)    Each of the following shall be conditions precedent to any Increase of
the Revolver Commitments and the Maximum Revolver Amount:
(i)    Agent or Borrower have obtained the commitment of one or more Lenders (or
other prospective lenders) reasonably satisfactory to Agent and Borrower to
provide the applicable Increase and any such Lenders (or prospective lenders),
Borrower, and Agent have signed a joinder agreement to this Agreement (an
“Increase Joinder”), in form and substance reasonably satisfactory to Agent, to
which such Lenders (or prospective lenders), Borrower, and Agent are party,
(ii)    each of the conditions precedent set forth in Section 3.2 is satisfied,
(iii)    Borrower has delivered to Agent updated pro forma Projections (after
giving effect to the applicable Increase) for Parent and its Subsidiaries
evidencing compliance on a pro forma basis with Section 7 for the 4 fiscal
quarters (on a quarter-by-quarter basis) immediately following the proposed date
of the applicable Increase, and
(iv)    Borrower shall have reached agreement with the Lenders (or prospective
lenders) agreeing to the increased Revolver Commitments with respect to the
interest margins applicable to Revolving Loans to be made pursuant to the
increased Revolver Commitments (which interest margins may be higher than or
equal to the interest margins applicable to Revolving Loans set forth in this
Agreement immediately prior to the date of the increased Revolver Commitments
(the date of the effectiveness of the increased Revolver Commitments and the
Maximum Revolver Amount, the “Increase Date”)) and shall have communicated the
amount of such interest margins to Agent. Any Increase Joinder may, with the
consent of Agent, Borrower and the Lenders or prospective lenders agreeing to
the proposed Increase, effect such amendments to this Agreement and the other
Loan Documents as may be necessary or appropriate to effectuate the provisions
of this Section 2.14 (including any amendment necessary to effectuate the
interest margins for the Revolving Loans to be made pursuant to the increased
Revolver Commitments). Anything to the contrary contained herein
notwithstanding, if the interest margin that is to be applicable to the
Revolving Loans to be made pursuant to the increased Revolver Commitments is
higher than the interest margin applicable to the Revolving Loans immediately
prior to the applicable Increase Date (the amount by which the interest margin
is higher, the “Excess”), then the interest margin applicable to the Revolving
Loans immediately prior to the Increase Date shall be increased by the amount of
the Excess, effective on the applicable Increase Date, and without the necessity
of any action by any party hereto.
(c)    Unless otherwise specifically provided herein, all references in this
Agreement and any other Loan Document to Revolving Loans shall be deemed, unless
the context otherwise requires, to include Revolving Loans made pursuant to the
increased Revolver Commitments and Maximum Revolver Amount pursuant to this
Section 2.14.
(d)    Each of the Lenders having a Revolver Commitment prior to the Increase
Date (the “Pre-Increase Revolver Lenders”) shall assign to any Lender which is
acquiring a new or additional Revolver Commitment on the Increase Date (the
“Post-Increase Revolver Lenders”), and such Post-Increase Revolver Lenders shall
purchase from each Pre-Increase Revolver Lender, at the principal amount
thereof, such interests in the Revolving Loans and participation interests in
Letters of Credit on such Increase Date as shall be necessary in order that,
after giving effect to all such assignments and purchases, such Revolving Loans
and participation interests in Letters of Credit will be held by Pre-Increase
Revolver Lenders and Post-Increase Revolver Lenders ratably in accordance with
their Pro Rata Share after giving effect to such increased Revolver Commitments.
(e)    The Revolving Loans, Revolver Commitments, and Maximum Revolver Amount
established pursuant to this Section 2.14 shall constitute Revolving Loans,
Revolver Commitments, and Maximum Revolver Amount under, and shall be entitled
to all the benefits afforded




--------------------------------------------------------------------------------




by, this Agreement and the other Loan Documents, and shall, without limiting the
foregoing, benefit equally and ratably from any guarantees and the security
interests created by the Loan Documents. Borrower shall take any actions
reasonably required by Agent to ensure and demonstrate that the Liens and
security interests granted by the Loan Documents continue to be perfected under
the Code or otherwise after giving effect to the establishment of any such new
Revolver Commitments and Maximum Revolver Amount.
2.5    Section 5.14 of the Agreement is hereby deleted in its entirety and
replaced by the following:
5.14 Bank Products. The Loan Parties shall maintain their primary depository and
treasury management relationships with Wells Fargo or one or more of its
Affiliates at all times during the term of the Agreement. The Loan Parties shall
have at least $25,000,000 maintained on deposit at Wells Fargo or one or more of
its Affiliates at all times during the term of the Agreement.
2.6    Section 5.16 of the Agreement is hereby deleted in its entirety.
2.7    Sections 7(a) and 7(b) of the Agreement are hereby deleted in their
entirety and replaced by the following:
(a)    Minimum TTM EBITDA. Achieve TTM EBITDA, measured on a quarter-end basis,
of at least the applicable amount set forth in the following table for the
applicable date set forth opposite thereto:
Quarter Ending
TTM EBITDA
September 30, 2014
($15,300,000)
December 31, 2014
($15,300,000)
March 31, 2015
($19,800,000)
June 30, 2015
($17,000,000)
September 30, 2015
($17,600,000)
December 31, 2015
($16,900,000)
March 31, 2016
($15,600,000)
June 30, 2016
($14,600,000)
September 30, 2016
($13,400,000)
December 31, 2016
($15,300,000)



(b)    Minimum Liquidity. At all times, achieve (i) Liquidity of at least
$17,500,000, of which at least $5,000,000 shall consist of Qualified Cash.
2.8    Sections 7(c) and 7(d) of the Agreement are hereby deleted in their
entirety.
2.9    Schedule 1.1 to the Agreement is hereby amended by deleting the following
definitions therefrom:
“Average Liquidity Calculation”
“FCCR Covenant Period”
“Fixed Charge Coverage Ratio”
“Leverage Ratio”
“Leverage Ratio Covenant Period”
“Minimum Interest Fee”
“Outside Accounts”




--------------------------------------------------------------------------------




2.10    The definition of “Permitted Acquisition’ in Schedule 1.1 to the
Agreement is hereby amended by deleting clause (e) thereto and replacing it with
the following
“(e) [reserved]”
2.11    The definition of “Permitted Acquisition” in Schedule 1.1 to the
Agreement is hereby amended by deleting clause (k) thereto and replacing it with
the following:
“(k) the purchase consideration payable in respect of all Permitted Acquisitions
(including the proposed Acquisition and including deferred payment obligations)
shall not exceed $40,000,000 in the aggregate; provided, that the purchase
consideration payable in respect of any single Acquisition or series of related
Acquisitions shall not exceed $20,000,000 in the aggregate.”
2.12    Schedule 1.1 to the Agreement is hereby amended by amending each of the
following definitions therein to read as follows:
“Applicable Margin” means (a) in the case of a Base Rate Loan, 2.00 percentage
points (the “Base Rate Margin”) and (b) in the case of a LIBOR Rate Loan, 3.00
percentage points (the “LIBOR Rate Margin”).
“LIBOR Rate” means the rate per annum as reported on Reuters Screen LIBOR01 page
(or any successor page) 2 Business Days prior to the commencement of the
requested Interest Period, for a term, and in an amount, comparable to the
Interest Period and the amount of the LIBOR Rate Loan requested (whether as an
initial LIBOR Rate Loan or as a continuation of a LIBOR Rate Loan or as a
conversion of a Base Rate Loan to a LIBOR Rate Loan) by Borrower in accordance
with the Agreement (and, if any such rate is below zero, the LIBOR Rate shall be
deemed to be zero), which determination shall be made by Agent and shall be
conclusive in the absence of manifest error.
2.13    Schedule 1.1 to the Agreement is hereby amended by adding the following
new definitions in the appropriate alphabetical order:
“Applicable Unused Line Fee Percentage” means, as of any date of determination,
the applicable percentage set forth in the following table that corresponds to
the Average Revolver Usage of Borrower for the most recently completed month as
determined by Agent in its Permitted Discretion; provided, that any time an
Event of Default has occurred and is continuing, the Applicable Unused Line Fee
Percentage shall be set at the margin in the row styled “Level II”:
Level
Average Revolver Usage
Applicable Unused Line Fee Percentage
I
> 50% of the Maximum Revolver Amount then in effect.
0.20 percentage points
II
< 50% of the Maximum Revolver Amount then in effect.
0.30 percentage points



The Applicable Unused Line Fee Percentage shall be re-determined on the first
date of each month by Agent.
“Available Increase Amount” means, as of any date of determination, an amount
equal to the result of (a) $25,000,000 minus (b) the aggregate principal amount
of Increases to the Revolver Commitments or Term Loan Amount previously made
pursuant to Section 2.14 of the Agreement.
“Available Revolver Increase Amount” means, as of any date of determination, an
amount equal to the result of (a) $25,000,000 minus (b) the aggregate principal
amount of Increases to the Revolver Commitments previously made pursuant to
Section 2.14 of the Agreement.
“Enhanced Reporting Period” means the period commencing on any day that either
(i) the Average Revolver Usage for the prior calendar month is greater than 50%
of the Maximum Revolver




--------------------------------------------------------------------------------




Amount or (ii) an Event of Default has occurred and is continuing, and ending on
the date that there is no Event of Default and the Average Revolver Usage for
the prior calendar month is less than 50% of the Maximum Revolver Amount.
“Excess” has the meaning specified therefor in Section 2.14 of the Agreement.
“Increase” has the meaning specified therefor in Section 2.14.
“Increase Date” has the meaning specified therefor in Section 2.14.
“Increase Joinder” has the meaning specified therefor in Section 2.14.
“Post-Increase Revolver Lenders” has the meaning specified therefor in Section
2.14 of the Agreement.
“Pre-Increase Revolver Lenders” has the meaning specified therefor in Section
2.14 of the Agreement.
“Second Amendment Effective Date” means August 11, 2014.
2.14    Schedule 5.1 to the Agreement is hereby deleted and replaced by Schedule
5.1 attached to this Amendment.
2.15    Schedule 5.2 to the Agreement is hereby deleted and replaced by Schedule
5.2 attached to this Amendment.
2.16    Schedule 5.14 to the Agreement is hereby deleted in its entirety.
3.    REPRESENTATIONS AND WARRANTIES. Parent and Borrower hereby affirm to
Agent, for the benefit of the Lender Group, that, giving effect to this
Amendment, all of their representations and warranties set forth in the
Agreement are true, complete and accurate in all material respects as of the
date hereof (except those which specifically relate to an earlier date).
4.    RELEASE.
4.1    In consideration of the agreements of Agent and Lenders contained herein
and for other good and valuable consideration, the receipt and sufficiency of
which is hereby acknowledged, each of Parent and Borrower, on behalf of itself,
and its successors, assigns and other legal representatives (Parent and Borrower
and all such other persons being hereinafter referred to collectively as
“Releasors” and individually as a “Releasor”), hereby absolutely,
unconditionally and irrevocably releases, remises and forever discharges Agent,
each Lender, and its successors and assigns, and its present and former
shareholders, affiliates, subsidiaries, divisions, predecessors, directors,
officers, attorneys, employees, agents and other representatives (Agent, each
Lender and all such other persons being hereinafter referred to collectively as
“Releasees” and individually as a “Releasee”), of and from all demands, actions,
causes of action, suits, covenants, contracts, controversies, agreements,
promises, sums of money, accounts, bills, reckonings, damages and any and all
other claims, counterclaims, defenses, rights of set off, demands and
liabilities whatsoever (individually, an “Indemnified Claim” and collectively,
“Indemnified Claims”) of every name and nature, known or unknown, suspected or
unsuspected, both at law and in equity, which Releasors may now or hereafter
own, hold, have or claim to have against Releasees or any of them for, upon, or
by reason of any circumstance, action, cause or thing whatsoever which arises at
any time on or prior to the day and date of this Amendment, for or on account
of, or in relation to, or in any way in connection with any of the Agreement or
any of the other Loan Documents or transactions thereunder or related thereto.
4.2    It is the intention of Parent and Borrower that this Amendment and the
release set forth above shall constitute a full and final accord and
satisfaction of all claims that may have or hereafter be deemed to have against
Releasees as set forth herein. In furtherance of this intention, each of Parent
and Borrower, on behalf of itself and each other Releasor, expressly waives any
statutory or common law provision that would otherwise prevent the release set
forth above from extending to claims that are not currently known or suspected
to exist in any Releasor’s favor at the time of executing this Amendment and
which, if known by Releasors, might have materially affected the agreement as
provided for hereunder. Each of Parent and Borrower, on behalf of itself and
each other Releasor, acknowledges that it is familiar with Section 1542 of
California Civil Code:
A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT




--------------------------------------------------------------------------------




KNOW OR SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE
RELEASE, WHICH IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER
SETTLEMENT WITH THE DEBTOR.
Each of Parent and Borrower, on behalf of itself and each other Releasor, waives
and releases any rights or benefits that they may have under Section 1542 to the
full extent that they may lawfully waive such rights and benefits, and each of
Parent and Borrower, on behalf of itself and each other Releasor, acknowledges
that it understands the significance and consequences of the waiver of the
provisions of Section 1542 and that it has been advised by counsel as to the
significance and consequences of this waiver.
4.3    Parent and Borrower understand, acknowledge and agree that the release
set forth above may be pleaded as a full and complete defense and may be used as
a basis for an injunction against any action, suit or other proceeding which may
be instituted, prosecuted or attempted in breach of the provisions of such
release.
4.4    Parent and Borrower agree that no fact, event, circumstance, evidence or
transaction which could now be asserted or which may hereafter be discovered
shall affect in any manner the final, absolute and unconditional nature of the
release set forth above.
5.    COVENANT NOT TO SUE. Each of Parent and Borrower, on behalf of itself and
its successors, assigns and other legal representatives, hereby absolutely,
unconditionally and irrevocably, covenants and agrees with and in favor of each
Releasee that it will not sue (at law, in equity, in any regulatory proceeding
or otherwise) any Releasee on the basis of any claim released, remised and
discharged by Parent and Borrower pursuant to Section 4 above. If either Parent
or Borrower or any of their successors, assigns or other legal representations
violates the foregoing covenant, each of Parent and Borrower, for itself and
each other Releasor, agrees to pay, in addition to such other damages as any
Releasee may sustain as a result of such violation, all attorneys’ fees and
costs incurred by any Releasee as a result of such violation.
6.    NO DEFAULTS. Parent and Borrower hereby affirm to the Lender Group that,
giving effect to this Amendment, no Event of Default has occurred and is
continuing as of the date hereof.
7.    CONDITIONS PRECEDENT. The effectiveness of this Amendment is expressly
conditioned on (a) receipt by Agent of a copy of this Amendment duly executed by
Parent, Borrower, Lenders and Agent, and (b) receipt by Agent of a closing fee
in the amount of $12,500, which fee shall be fully earned, due and payable on
the date hereof.
8.    COSTS AND EXPENSES. Borrower shall pay to Agent all of Agent’s documented
out-of-pocket costs and expenses (including, without limitation, the reasonable
fees and expenses of their counsel, which counsel may include any local counsel
deemed necessary, search fees, filing and recording fees, documentation fees,
appraisal fees, travel expenses, and other reasonable fees) arising in
connection with the preparation, execution, and delivery of this Amendment and
all related documents, which costs and expenses Agent agrees will not exceed the
sum of $8,000.
9.    COUNTERPARTS; EFFECTIVENESS. This Amendment may be executed in any number
of counterparts and by different parties on separate counterparts, each of which
when so executed and delivered shall be deemed to be an original. All such
counterparts, taken together, shall constitute but one and the same Amendment.
This Amendment shall become effective upon the execution of a counterpart of
this Amendment by each of the parties hereto and satisfaction of the conditions
set forth in Section 7 hereof. Delivery of an executed counterpart of this
Amendment by telefacsimile or electronic mail shall be equally as effective as
delivery of an original executed counterpart of this Amendment. Any party
delivering an executed counterpart of this Amendment by telefacsimile or
electronic mail also shall deliver an original executed counterpart of this
Amendment, but the failure to deliver an original executed counterpart shall not
affect the validity, enforceability, and binding effect of this Amendment.
10.    FURTHER ASSURANCES. Parent and Borrower shall execute and deliver all
agreements, documents and instruments, in form and substance reasonably
satisfactory to Agent, and take all actions as Agent may reasonably request from
time to time to perfect and maintain the perfection and priority of the security
interests of Agent in the Collateral and to consummate fully the transactions
contemplated under this Amendment and the other Loan Documents.
11.    EFFECT ON LOAN DOCUMENTS.
11.1    The Agreement, as amended hereby, and each of the other Loan Documents,
as amended as of the date hereof, shall be and remain in full force and effect
in accordance with their respective terms and hereby are ratified and confirmed
in all respects. The execution, delivery, and performance of this Amendment
shall not operate, except as expressly set forth herein, as a waiver of, consent
to, or a modification or amendment of, any right, power, or remedy of Agent or
any Lender under the Agreement or any other Loan Document. Except for the
amendments to the Agreement expressly set forth herein, the Agreement




--------------------------------------------------------------------------------




and the other Loan Documents shall remain unchanged and in full force and
effect. The consents, waivers and modifications set forth herein are limited to
the specifics hereof, shall not apply with respect to any facts or occurrences
other than those on which the same are based, shall neither excuse future
non-compliance with the Loan Documents nor operate as a waiver of any Default or
Event of Default, shall not operate as a consent to any further or other matter
under the Loan Documents and shall not be construed as an indication that any
future waiver of covenants or any other provision of the Agreement will be
agreed to, it being understood that the granting or denying of any waiver which
may hereafter be requested by any Loan Party remains in the sole and absolute
discretion of the Agent and the Lenders.
11.2    Upon and after the effectiveness of this Amendment, each reference in
the Agreement to “this Agreement”, “hereunder”, “herein”, “hereof” or words of
like import referring to the Agreement, and each reference in the other Loan
Documents to “the Agreement”, “thereunder”, “therein”, “thereof” or words of
like import referring to the Agreement, shall mean and be a reference to the
Agreement as modified and amended hereby.
11.3    To the extent that any of the terms and conditions in any of the Loan
Documents shall contradict or be in conflict with any of the terms or conditions
of the Agreement, after giving effect to this Amendment, such terms and
conditions are hereby deemed modified or amended accordingly to reflect the
terms and conditions of the Agreement as modified or amended hereby.
11.4    This Amendment is a Loan Document.
11.5    Headings and numbers have been set forth herein for convenience only.
Unless the contrary is compelled by the context, everything contained in each
Section applies equally to this entire Amendment.
11.6    Neither this Amendment nor any uncertainty or ambiguity herein shall be
construed against Agent, any member of the Lender Group, the Bank Product
Providers or any Loan Party, whether under any rule of construction or
otherwise. This Amendment has been reviewed by all parties and shall be
construed and interpreted according to the ordinary meaning of the words used so
as to accomplish fairly the purposes and intentions of all parties hereto.
11.7    The pronouns used herein shall include, when appropriate, either gender
and both singular and plural, and the grammatical construction of sentences
shall conform thereto.
11.8    Unless the context of this Amendment clearly requires otherwise,
references to the plural include the singular, references to the singular
include the plural, the terms “includes” and “including” are not limiting, and
the term “or” has, except where otherwise indicated, the inclusive meaning
represented by the phrase “and/or”. The words “hereof”, “herein”, “hereby”,
“hereunder”, and similar terms in this Amendment refer to this Amendment as a
whole and not to any particular provision of this Amendment. Section,
subsection, clause, schedule, and exhibit references herein are to this
Amendment unless otherwise specified. Any reference in this Amendment to any
agreement, instrument, or document shall include all alterations, amendments,
changes, extensions, modifications, renewals, replacements, substitutions,
joinders, and supplements, thereto and thereof, as applicable (subject to any
restrictions on such alterations, amendments, changes, extensions,
modifications, renewals, replacements, substitutions, joinders, and supplements
set forth herein). The words “asset” and “property” shall be construed to have
the same meaning and effect and to refer to any and all tangible and intangible
assets and properties, including cash, securities, accounts, and contract
rights. Any reference herein or in any other Loan Document to the satisfaction
or repayment in full of the Obligations shall mean the repayment in full in cash
or immediately available funds (or, in the case of Letters of Credit or Bank
Products, providing Letter of Credit Collateralization or Bank Product
Collateralization, as applicable) of all Obligations other than unasserted
contingent indemnification Obligations and other than any Bank Product
Obligations that, at such time, are allowed by the applicable Bank Product
Provider to remain outstanding and that are not required by the provisions of
this Agreement to be repaid or cash collateralized. Any reference herein to any
Person shall be construed to include such Person’s successors and assigns. Any
requirement of a writing contained herein shall be satisfied by the transmission
of a Record.
11.9    All of the annexes, schedules and exhibits attached to this Amendment
shall be deemed incorporated herein by reference.
12.    ENTIRE AGREEMENT. This Amendment, and the terms and provisions hereof,
the Agreement and the other Loan Documents constitute the entire understanding
and agreement between the parties hereto with respect to the subject matter
hereof and supersede any and all prior or contemporaneous amendments or
understandings with respect to the subject matter hereof, whether express or
implied, oral or written.
13.    REAFFIRMATION OF OBLIGATIONS. Each of Parent and Borrower hereby (a)
acknowledges and reaffirms its obligations owing to Agent, the Bank Product
Providers, and each other member of the Lender Group under each




--------------------------------------------------------------------------------




Loan Document to which it is a party, and (b) agrees that each of the Loan
Documents to which it is a party is and shall remain in full force and effect.
Each of Parent and Borrower hereby (i) further ratifies and reaffirms the
validity and enforceability of all of the Liens and security interests
heretofore granted, pursuant to and in connection with the Guaranty and Security
Agreement or any other Loan Document, to Agent, on behalf and for the benefit of
the Lender Group and the Bank Product Providers, as collateral security for the
obligations under the Loan Documents in accordance with their respective terms,
and (ii) acknowledges that all of such Liens and security interests, and all
Collateral heretofore pledged as security for such obligations, continue to be
and remain collateral for such obligations from and after the date hereof
(including, without limitation, from after giving effect to this Amendment).
Each Guarantor hereby reaffirms, acknowledges, agrees and confirms that it has
granted a perfected security interest in the Collateral pursuant to and in
connection with the Guaranty and Security Agreement to Agent in order to secure
all of its present and future Guarantied Obligations (as defined in the Guaranty
and Security Agreement).
14.    RATIFICATION. Each of Parent and Borrower hereby restates, ratifies and
reaffirms each and every term and condition set forth in the Agreement and the
Loan Documents effective as of the date hereof and as amended hereby. All
Obligations (including the Guarantied Obligations, as applicable) owing by each
of Parent and Borrower are unconditionally owing by Parent and Borrower, as
applicable, to Agent and the Lenders, without offset, defense, withholding,
counterclaim or deduction of any kind, nature or description whatsoever.
15.    SEVERABILITY. In case any provision in this Amendment shall be invalid,
illegal or unenforceable, such provision shall be severable from the remainder
of this Amendment and the validity, legality and enforceability of the remaining
provisions shall not in any way be affected or impaired thereby.
16.    GUARANTORS. Each Guarantor hereby consents to the amendment of the
Agreement as set forth in this Amendment and any waivers granted herein.
Although each Guarantor has been informed of the matters set forth herein and
has agreed to the same, such Guarantor understands that none of Agent or any
Lender has any obligation to inform it of such matters in the future or to seek
its acknowledgment or agreement to future amendments, and nothing herein shall
create such a duty.
[The remainder of this page left blank intentionally, signatures to follow]




























--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first set forth above.
PARENT:
Q2 HOLDINGS, INC.,
a Delaware corporation




By: /s/ Jennifer Harris      
Name: Jennifer Harris
Title: Chief Financial Officer







BORROWER:
Q2 SOFTWARE, INC.,
a Delaware corporation




By: /s/ Jennifer Harris      
Name: Jennifer Harris
Title: Chief Financial Officer









--------------------------------------------------------------------------------




 
WELLS FARGO BANK,
NATIONAL ASSOCIATION,
as Agent and a Lender


By: /s/ Nichol Shuart      
Name: Nichol Shuart
Title: Director

















